PER CURIAM.
Larry Walters ("Movant") was charged in the Circuit Court of the City of St. Louis with the following crimes: the class B felony of burglary in the first degree, the class A misdemeanor of stealing, the class D felony of resisting arrest, and the class C felony of stealing a motor vehicle. Movant was also considered a prior and persistent offender. On December 4, 2013, Movant pleaded guilty to these four charges. On January 24, 2014, Movant was sentenced to a total of 30 years in prison. Movant filed a timely Rule 24.035 motion, claiming that his plea counsel was ineffective in failing to advise him about the possible range of sentences he could receive for a guilty plea, which caused him the plead guilty unknowingly and involuntarily. We find this claim is refuted by the record. Accordingly, the motion court did not err in denying Movant's Rule 24.035 motion without an evidentiary hearing, and we affirm.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).